                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
        v.                                           )        CASE NO. 2:18cr15-MHT
                                                     )               (WO)
ADRIAN SOLANO-MENDOZA                                )

                                  FINAL ORDER OF FORFEITURE

        WHEREAS, on January 2, 2019, this court entered a preliminary order of forfeiture (doc.

no. 89) ordering defendant to forfeit his interest in the following property to the United States: a

DPMS, model A-15, .223 caliber rifle, serial number FFH208061; a Remington, model 700, .243

caliber rifle, serial number: RR48528A; a Springfield Armory, model XD-9, 9mm pistol, serial

number: GM733364; a 1 box of Winchester .380 ammunition; 9 rounds of Federal 20 gauge

ammunition; 15 rounds of Winchester 9mm ammunition; 6 rounds of Hornady .243 ammunition;

4 rounds of 30-06 ammunition; 1 box of PMC .223 ammunition; a 30 round .223 magazine; 238

rounds of Remington .22 caliber ammunition; and a rifle scope; 1

        WHEREAS, the United States has duly published notice (doc. no. 96) of the preliminary

order of forfeiture, and has also provided direct notice of the order to potential third parties, to

include Miguel Rivera and Cullom Walker, Jr. (doc. nos. 87, 88); and,

        WHEREAS, no third-party petitions have been filed claiming ownership to the forfeited

assets, and the time for these, and all other third parties to file such claims has expired.

        It is hereby ORDERED that the government’s motion for a final order of forfeiture (doc.

no. 97) is granted as follows:




        1
           The Remington, model 700, .243 caliber rifle, serial number RR48528A, along with a rifle scope and 6
rounds of Hornady .243 ammunition were returned to Cullom Walker, Jr. and are not included in the final listing of
forfeited property.
       1.      As a result of the guilty plea to count 3 of the superseding indictment, the defendant

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) any

and all firearms and ammunition involved in the commission of the offenses in violation of 18

U.S.C. § 922(g)(5).

       2.      The court has determined that the following property is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c); that the defendant has an interest in

such property; and, that the United States has established the requisite nexus between such property

and such offenses: a DPMS, model A-15, .223 caliber rifle, serial number FFH208061; a

Springfield Armory, model XD-9, 9mm pistol, serial number: GM733364; a 1 box of Winchester

.380 ammunition; 9 rounds of Federal 20 gauge ammunition; 15 rounds of Winchester 9mm

ammunition; 4 rounds of 30-06 ammunition; 1 box of PMC .223 ammunition; a 30 round .223

magazine; and 238 rounds of Remington .22 caliber ammunition.

       3.      All right, title, and interest in the forfeited assets is hereby vested in the United

States of America.

       4.      The property shall be disposed of in accordance with the law and this order.

       5.      The court shall retain jurisdiction to enforce this order and to amend it as necessary

pursuant to Federal Rule of Criminal Procedure 32.2(e).

       6.      It is further ORDERED that the clerk of the court shall forward a certified copy of

this order to the United States Attorney’s Office.

       SO ORDERED, this the 26th day of February, 2019.


                                                    /s/ Myron H. Thompson
                                                 UNITED STATES DISTRICT JUDGE
